Case 1:20-cv-02027-AT Document10 Filed 05/18/20 Page 1 of 2

~~
G Seyfarth USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC# ss
DATE FILED: 5/18/2020

 

www.seyfarth.com

May 13, 2020
VIA ECF

Hon. Analisa Torres

U.S. District Judge

U.S. District Court for the Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Cedric Bishop v. Generator Hostels Inc.,
Civil Action No.: 1:20-cv-02027-AT (S.D.N.Y.

 

Dear Judge Torres:

This firm represents Defendant Generator Hostels Inc. (“Defendant”) in the above-
referenced matter. We write, with the consent of Plaintiff Cedric Bishop (“Plaintiff”), to
respectfully request: (1) an extension of time for Defendant to respond to the Complaint,
up to and including June 12, 2020; and (2) a thirty (30) day adjournment of the Initial
Pretrial Conference scheduled for May 21, 2020.

By way of background, Plaintiff commenced this action on or about March 6, 2020.
(ECF No. 1.) We understand that Defendant was served with the Summons and
Complaint via the Secretary of State on March 13, 2020, which makes Defendant’s
responsive pleading deadline April 3, 2020. Additionally, on April 15, 2020, the Court
issued an Order for an Initial Pretrial Conference on May 21, 2020. (ECF No. 5.)

Defendant apologizes for the late filing of this application, which was occasioned
by a delay in receiving actual notice of the service of the Summons and Complaint.
Defendant received actual notice of the Summons and Complaint today, and immediately
communicated with Plaintiff's counsel regarding this application. The reasons for this
request are to allow time for Defendant to investigate the allegations in the Complaint,
explore a potential non-litigated resolution of this action, and confer with Plaintiff regarding
the joint letter and proposed Case Management Plan and Scheduling Order.

This is Defendant’s first request for both an extension of the responsive pleading
deadline and adjournment of the Initial Pretrial Conference. We respectfully submit this
request in good faith and not to cause undue delay. The granting of this application will
not impact any other scheduled deadlines. We thank the Court for its time and attention
to this matter.

63895557v.1
Case 1:20-cv-02027-AT Document 10 Filed 05/18/20 Page 2 of 2

G Seyfarth

Respectfully submitted,

SEYFARTH SHAW LLP
/s/ Samuel Sverdlov

Samuel Sverdlov

cc: _ All counsel of record (via ECF)

63895557v.1

Hon. Analisa Torres
May 13, 2020
Page 2

GRANTED. By June 12, 2020, Defendant shall answer or
otherwise respond to the complaint.

The initial pretrial conference scheduled for May 21, 2020 is
ADJOURNED to June 22, 2020, at 11:40 a.m. It will be
conducted telephonically, and the parties are directed to use the
dial-in provided at ECF No. 5.

By June 15, 2020, the parties shall submit their joint letter and
proposed case management plan.

SO ORDERED.

Dated: May 18, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
